EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a dynamic range compression module,” “a Hilbert envelope calculation module,” and “an epoch marking and pitch detection module” in claim 30.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in a telephone interview with Wayne Ellenbogen, Reg. No. 43,602 on July 7, 2022, and Mr. Ellenbogen authorized the amendment on July 8, 2022 after discussing with the Applicant.
The amended claim is presented below in marked up form indicating the Examiner’s amendments being made to the claims. Only the claim presented below is being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed June 13, 2022.

Claim 30: A system for real-time pitch tracking by detection of glottal excitation epochs in a speech signal, the system comprising:
a dynamic range compression module configured to apply a dynamic range compression on the speech signal to obtain a dynamic range compressed signal;
a Hilbert envelope calculation module configured to calculate a Hilbert envelope of the dynamic range compressed signal; and
an epoch marking and pitch detection module to process the Hilbert envelope for marking epochs and outputting pitch periods, wherein the epoch marking and pitch detection module comprises:
a dynamic peak detector module configured to obtain a peak envelope from the Hilbert envelope;
a nonlinear smoother module configured to calculate a smoothed peak envelope from the peak envelope; and
a saliency detector module configured to mark epochs and output pitch periods from the smoothed peak envelope by detection of a saliency,
wherein the saliency detector module comprises:
a saliency enhancer module configured to obtain a saliency-enhanced peak envelope by processing the smoothed peak envelope to emphasize the points with high rate of change;
an amplitude-duration thresholding module configured to apply amplitude-duration thresholding on the saliency-enhanced peak envelope, with an amplitude threshold and a duration threshold, to mark the epochs and output the pitch periods;
[[wherein]] an amplitude threshold calculator [[is]] configured to calculate the amplitude threshold as a short-time average magnitude of the saliency-enhanced peak envelope; and
[[wherein]] a duration threshold calculator [[is]] configured to calculate the duration threshold as half of the mean of the preceding ten pitch periods which are lying within a set range of 2 - 15 ms and apply[[applying]] a lower limit of 2 ms.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent Claim 21 recites, inter alia, “calculating the duration threshold as half of the mean of the preceding ten pitch periods which are lying within a set range of 2 - 15 ms, and applying a lower limit of 2 ms” and Claim 35 recites a corresponding feature. The prior art of record does not describe or suggest these features.  Therefore, independent Claims 21 and 30 (and Claims 22-24, 26-29, 31-34, and 36-38 dependent therefrom) are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656